           Case 3:19-cv-00186-BR       Document 1        Filed 02/06/19    Page 1 of 4




Zach Walsh, OSB No. 135128
McKean Smith, LLC
1140 SW 11th Avenue, Suite 400
Portland, OR 97205
Telephone Number: 503-567-7967
Facsimile No.: 503-765-7443
Email: zach@mckeansmithlaw.com

       Attorney for Plaintiff




                           IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION



MARIA MOYA-GUZMAN,                                  Case No.:

              Plaintiff,
                                                    COMPLAINT FOR DAMAGES UNDER
       vs.                                          THE FEDERAL TORT CLAIMS ACT

THE UNITED STATES OF AMERICA,                       Personal Injury Action (28 USC §1346(b)(1))

              Defendant.



For her complaint against the United States of America, “Defendant,” Maria Moya-Guzman

alleges:

                                               1.

       This claim arises under the Federal Tort Claims Act, 28 U.S.C. §2671, et seq. as to

Defendant, United States of America (USA), which acted through its agencies and agents, the

United States Department of Agriculture and employees of the agency. The United States

District Court has jurisdiction over the claim under 28 USC §1346(b)(1).
Page - 1 COMPLAINT FOR DAMAGES UNDER THE                                                 Zach Walsh
         FEDERAL TORT CLAIMS ACT                                                 McKean Smith LLC
                                                                      1140 SW 11th Avenue, Suite 400
                                                                                 Portland, OR 97205
                                                                                 Fax: (503) 227-4330
           Case 3:19-cv-00186-BR          Document 1      Filed 02/06/19    Page 2 of 4




                                                   2.

         At all material times, Defendant acted through agents acting within the course and scope

of their employment for defendant and its agency.

                                                   3.

         On or about May 16, 2016, Ms. Moya-Guzman was driving her 1999 Toyota Avalon

westbound in the left lane on SW Baseline Road in Hillsboro, Oregon, crossing the intersection

with SW Main Street. Tracy Robillard was driving a 2010 Chevrolet Malibu for the United

States Department of Agriculture, westbound in the right lane on SW Baseline Road and made

an improper lane change and struck Ms. Moya-Guzman’s Toyota Avalon. The collision was

significant and caused Ms. Moya-Guzman to strike her chest against the steering wheel of her

Toyota Avalon injuring her as set forth below.

                                                   4.

         At the time and place of this collision, Defendant was negligent in one or more of the

following particulars:

   (a)      In failing to obey a traffic control device in violation of ORS 811.265;

   (b)      In failing to keep a proper lookout;

   (c)      In failing to maintain control over the vehicle; and

   (d)      In failing to yield right of way.

                                                   5.

         This collision caused Ms. Moya-Guzman to sustain bodily injuries, some or all of which

may be permanent. Ms. Moya-Guzman experienced significant neck, back, head, and chest pain,

including upper extremity radiculopathy. These injuries are either new injuries or aggravations of

previously existing conditions.
Page - 2 COMPLAINT FOR DAMAGES UNDER THE                                                  Zach Walsh
         FEDERAL TORT CLAIMS ACT                                                  McKean Smith LLC
                                                                       1140 SW 11th Avenue, Suite 400
                                                                                  Portland, OR 97205
                                                                                  Fax: (503) 227-4330
          Case 3:19-cv-00186-BR        Document 1      Filed 02/06/19     Page 3 of 4




                                                6.

       As a result of defendant’s negligence, Ms. Moya-Guzman incurred medical expenses of

$24,431.21.

                                                7.

       As a further result of Defendant’s negligence, Ms. Moya-Guzman suffered permanent

injuries resulting in pain, embarrassment, emotional distress, loss of enjoyment of normal

activities and recreation, all to Ms. Moya-Guzman’s non-economic damage in an amount to be

determined at trial, but not to exceed $74,183.79.

                                                8.

       If Defendant were a private person, it would be liable to Ms. Moya-Guzman.

///

///

///




Page - 3 COMPLAINT FOR DAMAGES UNDER THE                                                Zach Walsh
         FEDERAL TORT CLAIMS ACT                                                McKean Smith LLC
                                                                     1140 SW 11th Avenue, Suite 400
                                                                                Portland, OR 97205
                                                                                Fax: (503) 227-4330
         Case 3:19-cv-00186-BR         Document 1       Filed 02/06/19     Page 4 of 4




                                               9.

       Ms. Moya-Guzman served notice of her federal tort claim on November 2, 2017.

Defendant, through its agents, extended an offer of settlement on January 29, 2018. Under 28

U.S.C. §2675(a) the claim was deemed rejected on August 20, 2018, and this complaint is filed

within 6 months as required by 28 U.S.C. §2401(b).

       WHEREFORE, Ms. Moya-Guzman prays for a judgment against Defendant:

       (1)    In an amount up to $74,183.79 for her non-economic damages;

       (2)    In an amount of $20,816.21 for her economic damages;

       (3)    For her attorney fees, costs and disbursements herein; and

       (4)    For such other relief as the court deems appropriate.

                                                     Dated this 6th day of February 2019.

                                                                 MCKEAN SMITH LLC




                                                                  s/ Zach Walsh
                                                                 Zach Walsh, OSB 135128
                                                                 Attorney for Plaintiff




Page - 4 COMPLAINT FOR DAMAGES UNDER THE                                                 Zach Walsh
         FEDERAL TORT CLAIMS ACT                                                 McKean Smith LLC
                                                                      1140 SW 11th Avenue, Suite 400
                                                                                 Portland, OR 97205
                                                                                 Fax: (503) 227-4330
